DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-19 in the reply filed on 02/05/2021 is acknowledged.  The traversal is on the grounds that search and examination of all claims could be made without serious burden.  Applicant submits that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one of the groups of claims would encompass a search for the subject matter of the remaining claims. This is not found persuasive because search and examination burden is based on any one of the following reasons as set forth in the restriction requirement of the action dated 12/31/2020: 
⦁ the inventions have acquired a separate status in the art in view of their different classification
⦁ the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁ the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The requirement is still deemed proper and is therefore made FINAL.
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/05/2021.

Specification
The disclosure is objected to because of the following informalities: 
Pg. 10, lines 9-14: The description of Figure 1 indicates a first dashed line 7 to be the γʹ solvus temperature and a second dash line 6 to be the solidus temperature; however, referring to Fig. 1, first dashed line 7 is indicative of the higher solidus temperature while second dashed line 6 represents the lower γʹ solvus temperature. It is suggested that the lines be referred to as first dashed line 6 – γʹ solvus temperature and second dashed line 7 – solidus temperature. 
Appropriate correction is required.

Claim Objections
Claims 1-2, 7, 14, and 16-19 are objected to because of the following informalities:  
In claims 1, 2, 7, and 16-19 each instance of “γʹ solvus temperature (7)” is suggested to read “γʹ solvus temperature (6)” and each instance of “solidus temperature (6)” is 
In claim 14, “claim  1herein” appears to be a typographical error and is suggested to read “claim 1, wherein” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 16-19 recite the broad recitation "article or component comprising", and the claim also recites "article or component...consisting essentially of" which is the narrower statement of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For 
Regarding claim 2, the language of “wherein the solution temperature is less than 150ºC…below the solidus temperature” renders the claim indefinite as it is unclear if the range intended for the solution temperature is less than solidus temperature minus 150ºC or between the solidus temperature minus 150ºC and the solidus temperature. Similarly the language of “the solution temperature is…no more than 125ºC…below the solidus temperature,” and the subsequent alternatives of 125ºC, 100ºC, and 80ºC are unclear as it is unclear if the “no more than” is intended to limit the solution temperature or the temperature difference with the solidus temperature, such that the solution temperature range could be interpreted as, for example, less than the solidus temperature minus 125ºC, or the solidus temperature minus at most 125ºC. For the purpose of this examination, it seems most appropriate to treat the claim limitation as reading “a temperature difference between the solidus temperature and the solution temperature is at least 80ºC.” 
Similar to claim 2, claim 16 sets forth “wherein the solution temperature is less than 150ºC below the solidus temperature” which renders the claim indefinite as it is unclear if the range intended for the solution temperature is less than solidus temperature minus 150ºC or between the solidus temperature minus 150ºC and the solidus temperature. For the purpose of this examination, it seems most appropriate to treat the claim limitation as reading “a temperature difference between the solidus temperature and the solution temperature is at least 150ºC.”
Similarly to claim 2, claim 7 sets forth “the aging temperature is at least 50ºC or at least 100ºC below the γʹ solvus temperature;” however, it is unclear if “at least” is intended to limit 
The term "relatively fast" in claim 8 is a relative term which renders the claim indefinite.  The term "relatively fast rate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the exemplary language of “e.g. at least 50ºC per minute” is not seen to clarify the relative term and causes further indefinite issues. For examination purposes, any cooling rate will be interpreted to meet a relatively fast cooling rate.
In Claim 8 the phrase “e.g." renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).
In claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-15 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 5, and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  
Claims 3 and 6 list predetermined periods of time in the alternative, with at least one period of time being set forth as “up to or at least…” such that it includes any amount of time, i.e., “up to or at least two hours” includes any time period below 2 hours, 2 hours, and any time period above 2 hours, and therefore claims 3 and 6 are not seen to further limit claims 1 and 4, respectively, as they include all possible periods of time. For the purpose of this examination, any amount of time is seen to meet claims 3 and 6. 
Claim 5 sets forth that the second predetermined period of time can be shorter than, the same as, or longer than the first predetermined period of time, and therefore claim 5 is not seen to limit claim 4 as the second predetermined period of time includes all possible periods of time.  For the purpose of this examination, any amount of time is seen to meet claim 5. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 12, 14-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smith, Jr. et al. (US 3871928, hereinafter referred to as "Smith").
Regarding claims 1-7, 10, 12, 14-18, Smith teaches a process for heat treating age-hardenable nickel alloys containing precipitable amounts of gamma-prima forming metals (Col. 1, lines 60-65), the Ni alloy including Cr, Ti, Al, Mn, C, Si, Fe, wherein the heat-treatment includes providing the Ni alloy in a hot-rolled condition, solid-solution heating the alloy for one hour at 982ºC (Col. 5, lines 13-24), the solution temperature falling between the gamma prima solvus temperature ~871ºC and the solidus temperature ~1260ºC (Col. 8, lines 19-26), and slowly cooling from the solution temperature to ~593 ºC, considered to be an aging temperature, at a rate of ~2.6 ºC/min (Col. 5, lines 25-28). The solution temperature falls 278ºC below the solidus temperature, and the aging temperature falls 278ºC below the gamma prime solvus 
Regarding claim 8, Smith teaches air cooling from ~593ºC, the aging temperature, to room temperature (Col. 5, lines 26-28). 
Regarding claim 9, Smith teaches that after the Ni alloy is air cooled to room temperature, it is subjected to a further aging treatments of heating at 718ºC for 8 hours, furnace cooling to 621ºC and heating for 8 hours, followed by air cooling to room temperature (Col. 5, lines 28-33). 
	
Claims 1, 3-6, 10-12, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Genereux et al. (US 4574015, hereinafter referred to as "Genereux").
Regarding claims 1, 3-6, 10-12, 14-15, and 17-18, Genereux teaches a method of developing overaged gamma prima morphology in superalloy materials (Col. 3, lines 42-44), the method including hot isostatic press treating a casting of an Ni alloy containing Cr, Co, C, Mo, Ti, and Al at 1185ºC, 15 ksi for 3 hours, followed by heat treating the alloy at 1185ºC for 2 hours (Col. 7 lines 37-53 and Col. 2 lines 50-65, Table 1 – RCM 82 MERL 76), the heat treatment temperature falling above the gamma prima solvus start temperature of ~1121ºC (Col. 3, lines 22-24) and below the incipient melting temperature of ~1196ºC (Col. 3, lines 27-28), regarded as the solidus temperature, and cooling to ~1093ºC, regarded as the aging temperature, at a rate of ~1.1 ºC/min (Col. 7, lines 51-52).

Claim 19 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Banik, Anthony (US 5009704, hereinafter referred to as "Banik").
claim 19, Banik teaches a process for preparing articles from precipitation hardenable nickel-based superalloy powders (Col. 3 lines 3-4 and Col. 6 lines 46-48), wherein a HIP treated compact is heat treated at a temperature below the solidus temperature and above the gamma prima solvus temperature of ~1177ºC for 4 hours, followed by cooling to room temperature at a rate of ~1.85 ºC/min (Col. 4 lines 3-6, Col. 5 lines 47-57, Col. 7 lines 22-23, Col. 8 lines 1-2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Genereux et al. (US4574015A, hereinafter referred to as "Genereux") as applied to 12 above, and further in view of Hardy et al. (US 2017/0022586, hereinafter referred to as “Hardy”).
claim 13, Genereux teaches the hot isostatic pressing treatment as being effective for closing internal voids and reducing porosity in the alloy structure (Col. 5, lines 25-33). However, Genereux does not disclose that the alloy to be heat treated is manufactured by an additive manufacturing process. 
Hardy teaches processing of precipitation reinforced Ni-Cr alloys by additive manufacturing to achieve manufacturing of components with complex geometries as well as reducing the amount of materials and time required [0020, 0056]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified manufacturing process the pre-heat treated alloy in the method of Genereux and manufacture the alloy to be heat treated by an additive manufacturing process as taught by Hardy in order to achieve complex component geometries and reduce material and time requirements. Furthermore, one of ordinary skill would have been motivated to further process additively manufactured articles using the method of Genereux as Genereux teaches the hot isostatic pressing treatment mas being effective for reducing porosity in the pre-heat treated articles (Col. 5, lines 25-33). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0023176 [0010, 0040-0041, 0100], US 2012/0312434 [0006], US 2012/0312426 [0006], US 2007/0092394, US 2020/0010930 [0073, 0090], and US 2019/0024225 disclose similar heat treatment processes for precipitation strengthening alloys. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736